Name: Council Regulation (EU) NoÃ 626/2013 of 27Ã June 2013 amending Regulation (EU) NoÃ 1344/2011 suspending the autonomous Common Customs Tariff duties on certain agricultural, fishery and industrial products
 Type: Regulation
 Subject Matter: tariff policy;  EU finance;  trade
 Date Published: nan

 29.6.2013 EN Official Journal of the European Union L 179/22 COUNCIL REGULATION (EU) No 626/2013 of 27 June 2013 amending Regulation (EU) No 1344/2011 suspending the autonomous Common Customs Tariff duties on certain agricultural, fishery and industrial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the European Commission, Whereas: (1) It is in the interest of the Union to suspend totally the autonomous Common Customs Tariff duties on 80 new products which are currently not listed in the Annex to Council Regulation (EU) No 1344/2011 (1). Those products should therefore be inserted in that Annex. (2) It is no longer in the interest of the Union to maintain the suspension of autonomous Common Customs Tariff duties for 15 of the products which are currently listed in the Annex to Regulation (EU) No 1344/2011. Accordingly, those products should be deleted from that Annex. (3) It is necessary to modify the product description of 22 suspensions in the Annex to Regulation (EU) No 1344/2011 in order to take account of technical product developments and economic trends on the market as well as linguistic adaptations. Moreover, TARIC codes for eight products should be changed. In addition, for three products multiple classification is considered necessary whereas for 12 products double classification is no longer necessary. (4) Those suspensions for which technical modifications are necessary should be deleted from the list of suspensions in the Annex to Regulation (EU) No 1344/2011 and should be reinserted in that list with new product descriptions, or new CN or TARIC codes. (5) For three products it is in the interest of the Union to amend the date for their mandatory review in accordance with Article 2(2) and (3) of Regulation (EU) No 1344/2011. The reviewed suspensions should therefore be deleted from the list of suspensions in the Annex to Regulation (EU) No 1344/2011 and reinserted in that list with new time limits for a mandatory review. (6) In the interest of clarity, the modified entries should be marked with an asterisk in the lists of inserted and deleted suspensions set out in Annex I and Annex II to this Regulation. (7) In view of their temporary nature, the suspensions listed in Annex I should be reviewed systematically, at the latest five years after their application or renewal. Moreover, closure of certain suspensions should be warranted at any time, as a result of a proposal of the Commission on the basis of a review carried out on the initiative of the Commission or at the request of one or more Member States, if it is no longer in the Unions interest to maintain the suspensions, or due to technical product developments, changed circumstances or economic trends on the market. (8) Since it is necessary that the suspensions laid down in this Regulation take effect from 1 July 2013, this Regulation should apply from that date and should enter into force immediately upon its publication in the Official Journal of the European Union. (9) Regulation (EU) No 1344/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 1344/2011 is hereby amended as follows: (1) the rows for the products listed in Annex I to this Regulation are inserted; (2) the rows for the products for which the CN and TARIC codes are set out in Annex II to this Regulation are deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 2013. For the Council The President E. GILMORE (1) OJ L 349, 31.12.2011, p. 1. ANNEX I Products referred to in point (1) of Article 1 CN code TARIC Description Rate of autonomous duty Date foreseen for mandatory review (3)ex 2007 99 50 81 Acerola puree concentrate:  of the genus Malpighia spp.,  with a sugar content by weight of 13 % or more but not more than 30 % for use in the manufacture of products of food and drink industry (1) 9 % (2) 31.12.2017 (3)ex 2007 99 50 91 ex 2007 99 50 82 Acidified banana puree concentrate, obtained by cooking:  of the genus Musa cavendish,  with a sugar content by weight of 13 % or more but not more than 30 % for use in the manufacture of products of food and drink industry (1) 11,5 % (2) 31.12.2017 ex 2007 99 50 92 (3)ex 2007 99 50 83 Mango puree concentrate, obtained by cooking:  of the genus Mangifera spp.,  with a sugar content by weight of not more than 30 % for use in the manufacture of products of food and drink industry (1) 6 % (2) 31.12.2017 (3)ex 2007 99 50 93 (3)ex 2007 99 93 10 (3)ex 2007 99 50 84 Papaya puree concentrate, obtained by cooking:  of the genus Carica spp.,  with a sugar content by weight of 13 % or more but not more than 30 % for use in the manufacture of products of food and drink industry (1) 7,8 % (2) 31.12.2017 (3)ex 2007 99 50 94 ex 2007 99 50 85 Guava puree concentrate, obtained by cooking:  of the genus Psidium spp.,  with a sugar content by weight of 13 % or more but not more than 30 % for use in the manufacture of products of food and drink industry (1) 6 % (2) 31.12.2017 ex 2007 99 50 95 (3)ex 2805 30 90 40 Rare earth metals, scandium and yttrium of a purity by weight of 95 % or more 0 % 31.12.2015 (3)ex 2805 30 90 50 (3)ex 2805 30 90 60 (3)ex 2805 30 90 70 (3)ex 2805 30 90 75 (3)ex 2805 30 90 79 ex 2811 19 80 30 Phosphorous acid (CAS RN 10294-56-1)/phosphonic acid (CAS RN 13598-36-2) used as an ingredient for production of additives used in poly(vinyl chloride) industry (1) 0 % 31.12.2017 (3)ex 2818 10 91 10 Sintered corundum with micro crystalline structure, containing by weight:  94 % or more, but not more than 98,5 % of Ã ±-Al2O3,  2 % ( ± 1,5 %) of magnesium spinel,  1 % ( ± 0,6 %) of yttrium oxide and  2 % ( ± 1,2 %) of lanthanum oxide and neodymium oxide with less than 50 % of the total weight having a particle size of more than 10 mm 0 % 31.12.2015 ex 2903 39 90 25 2,3,3,3-Tetrafluoroprop-1-ene (CAS RN 754-12-1) 0 % 31.12.2017 ex 2903 89 90 50 Chlorocyclopentane (CAS RN 930-28-9) 0 % 31.12.2017 ex 2905 39 95 40 Decane-1,10-diol (CAS RN 112-47-0) 0 % 31.12.2017 ex 2906 29 00 30 2-Phenylethanol (CAS RN 60-12-8) 0 % 31.12.2017 ex 2907 23 00 10 4,4-Isopropylidenediphenol (CAS RN 80-05-7) 0 % 31.12.2017 ex 2907 29 00 55 Biphenyl-2,2-diol (CAS RN 1806-29-7) 0 % 31.12.2017 ex 2912 29 00 50 4-Isobutylbenzaldehyde (CAS RN 40150-98-9) 0 % 31.12.2017 ex 2914 50 00 45 3,4-Dihydroxybenzophenone (CAS RN 10425-11-3) 0 % 31.12.2017 ex 2914 70 00 20 2,4-Difluorobenzophenone (CAS RN 342-25-6) 0 % 31.12.2017 ex 2915 39 00 20 Isopentyl acetate (CAS RN 123-92-2) 0 % 31.12.2017 ex 2915 60 19 10 Ethyl butyrate (CAS RN 105-54-4) 0 % 31.12.2017 ex 2915 90 70 30 3,3-Dimethylbutyryl chloride (CAS RN 7065-46-5) 0 % 31.12.2017 ex 2916 12 00 70 2-(2-Vinyloxyethoxy)ethyl acrylate (CAS RN 86273-46-3) 0 % 31.12.2017 (3)ex 2917 13 90 10 Dimethyl sebacate (CAS RN 106-79-6) 0 % 31.12.2017 ex 2918 29 00 35 Propyl 3,4,5-trihydroxybenzoate (CAS RN 121-79-9) 0 % 31.12.2017 ex 2918 30 00 50 Ethyl acetoacetate (CAS RN 141-97-9) 0 % 31.12.2017 ex 2918 99 90 15 Ethyl 2,3-epoxy-3-phenylbutyrate (CAS RN 77-83-8) 0 % 31.12.2017 (3)ex 2918 99 90 40 trans-4-Hydroxy-3-methoxycinnamic acid (CAS RN 537-98-4) 0 % 31.12.2013 ex 2920 90 10 60 2,4-Di-tert-butyl-5-nitrophenyl methyl carbonate (CAS RN 873055-55-1) 0 % 31.12.2017 ex 2921 30 99 40 Cyclopropylamin (CAS RN 765-30-0) 0 % 31.12.2017 ex 2922 19 85 20 2-(2-Methoxyphenoxy)ethylamine hydrochloride (CAS RN 64464-07-9) 0 % 31.12.2017 ex 2922 19 85 25 Titanium bis(triethanolamine)diisopropoxide (CAS RN 36673-16-2) 0 % 31.12.2017 ex 2929 10 00 20 Butyl isocyanate (CAS RN 111-36-4) 0 % 31.12.2017 ex 2931 90 90 35 (Z)-Prop-1-en-1-ylphosphonic acid (CAS RN 25383-06-6) 0 % 31.12.2017 ex 2932 99 00 25 1-(2,2-Difluorobenzo[d][1,3]dioxol-5-yl)cyclopropanecarboxylic acid (CAS RN 862574-88-7) 0 % 31.12.2017 ex 2933 19 90 85 Allyl 5-amino-4-(2-methylphenyl)-3-oxo-2,3-dihydro-1H-1-pyrazolcarbothioat (CAS RN 473799-16-5) 0 % 31.12.2017 ex 2933 29 90 80 Imazalil (ISO) (CAS RN 35554-44-0) 0 % 31.12.2017 ex 2933 39 99 57 Tert-butyl 3-(6-amino-3-methylpyridin-2-yl)benzoate (CAS RN 1083057-14-0) 0 % 31.12.2017 ex 2933 49 10 30 Ethyl 4-oxo-1,4-dihydroquinoline-3-carboxylate (CAS RN 52980-28-6) 0 % 31.12.2017 ex 2933 99 80 43 2,3-Dihydro-1H-pyrrole[3,2,1-ij]quinoline (CAS RN 5840-01-7) 0 % 31.12.2017 ex 2933 99 80 47 Paclobutrazol (ISO) (CAS RN 76738-62-0) 0 % 31.12.2017 ex 2934 99 90 37 4-Propan-2-ylmorpholine (CAS RN 1004-14-4) 0 % 31.12.2017 (3)ex 3204 11 00 20 Dye C.I. Disperse Yellow 241 (CAS RN 83249-52-9), with a purity of 97 % or more as determined by high pressure liquid chromatography 0 % 31.12.2015 ex 3204 11 00 80 Dye preparation, non-ionogenic, containing:  N-[5-(acetylamino)-4-[(2-chloro-4,6-dinitrophenyl)azo]-2-methoxyphenyl]- 2-oxo-2-(phenylmethoxy)ethyl-Ã ²-alanine (CAS RN 159010-67-0)  N-[4-[(2-cyano-4-nitrophenyl)azo]phenyl]-N-methyl-2-(1,3-dihydro-1,3-dioxo-2H-isoindol-2-yl)ethyl-Ã ²-alanine (CAS RN 170222-39-6) and  N-[2-chloro-4-[(4-nitrophenyl)azo]phenyl]-2-[2-(1,3-dihydro-1,3-dioxo-2H-isoindol-2-yl)ethoxy]-2-oxoethyl-Ã ²-alanine (CAS RN 371921-34-5) 0 % 31.12.2017 ex 3204 12 00 20 Dye preparation, anionic, containing by weight 75 % or more of disodium-7-((4-chloro-6-(dodecylamino)-1,3,5-triazin-2-yl)amino)-4-hydroxy-3-((4-((4-sulfophenyl)azo)phenyl)azo)-2-naphthalenesulfonate (CAS RN 145703-76-0) 0 % 31.12.2017 ex 3204 12 00 30 Acid dye preparation, anionic, containing:  lithium-amino-4-(4-tert-butylanilino)anthraquinone-2-sulfonate (CAS RN 125328-86-1),  C.I. Acid Green 25 (CAS RN 4403-90-1) and  C.I. Acid Blue 80 (CAS RN 4474-24-2) 0 % 31.12.2017 ex 3204 13 00 30 Dye C.I. Basic Blue 7 (CAS RN 2390-60-5) 0 % 31.12.2017 ex 3204 13 00 40 Dye C.I. Basic Violet 1 (CAS RN 603-47-4)/(CAS RN 8004-87-3) 0 % 31.12.2017 (3)ex 3204 17 00 25 Dye C.I. Pigment Yellow 14 (CAS RN 5468-75-7) 0 % 31.12.2016 (3)ex 3204 17 00 60 Dye C.I. Pigment Red 53:1 (CAS RN 5160-02-1) 0 % 31.12.2016 (3)ex 3204 17 00 70 Dye C.I. Pigment Yellow 13 (CAS RN 5102-83-0) 0 % 31.12.2016 ex 3204 17 00 75 Dye C.I. Pigment Orange 5 (CAS RN 3468-63-1) 0 % 31.12.2017 (3)ex 3204 19 00 73 Dye C.I. Solvent Blue 104 (CAS RN 116-75-6) with a purity of 97 % or more determined by high pressure liquid chromatography 0 % 31.12.2015 ex 3207 40 85 40 Glass flakes (CAS RN 65997-17-3):  of a thickness of 0,3 Ã ¼m or more but not more than 10 Ã ¼m, and  coated with titanium dioxide (CAS RN 13463-67-7) or iron oxide (CAS RN 18282-10-5) 0 % 31.12.2017 ex 3215 19 00 20 Ink:  consisting of a polyester polymer and a dispersion of silver (CAS RN 7440-22-4) and silver chloride (CAS RN 7783-90-6) in methyl propyl ketone (CAS RN 107-87-9),  with a total solid content by weight of 55 % or more, but not more than 57 %, and  with a specific gravity of 1,40 g/cm3 or more, but not more than 1,60 g/cm3, used to imprint electrodes (1) 0 % 31.12.2017 ex 3707 90 20 50 Dry ink powder or toner blend, consisting of:  styrene acrylate/butadiene copolymer  either carbon black or an organic pigment  whether or not containing polyolefin or amorphous silica for use as a developer in the manufacturing of ink/toner filled bottles or cartridges for facsimile machines, computer printers and copiers (1) 0 % 31.12.2017 (3)ex 3802 90 00 11 Soda flux calcinated diatomaceous earth, acid washed, for use as a filter aid in the manufacture of pharmaceutical and/or biochemical products (1) 0 % 31.12.2017 ex 3812 30 80 75 N,N-Bis(1,2,2,6,6-pentamethyl-4-piperidinyl)-1,6-hexanediamine, polymer with 2,4-dichloro-6-(4-morpholinyl)-1,3,5-triazine (CAS RN 193098-40-7) 0 % 31.12.2017 ex 3812 30 80 80 UV-stabiliser, consisting of:  a hindered amine: N,N-bis(1,2,2,6,6-pentamethyl-4-piperidinyl)-1,6-hexanediamine, polymer with 2,4- dichloro-6-(4-morpholinyl)-1,3,5-triazine (CAS RN 193098-40-7) and  either an o-hydroxyphenyl triazine UV light absorber or  a chemically modified phenolic compound 0 % 31.12.2017 (3)ex 3812 30 80 85 Mixture containing by weight:  70 % or more but not more than 80 % of bis(1,2,2,6,6-pentamethyl-4-piperidyl)sebacate (CAS RN 41556-26-7) and  20 % or more but not more than 30 % of methyl-1,2,2,6,6-pentamethyl-4-piperidyl sebacate (CAS RN 82919-37-7) 0 % 31.12.2016 (3)ex 3824 90 97 08 Mixture of divinylbenzene-isomers and ethylvinylbenzene-isomers, containing by weight 56 % or more but not more than 85 % of divinylbenzene (CAS RN 1321-74-0) 0 % 31.12.2014 (3)ex 3824 90 97 18 Poly(tetramethylene glycol) bis[(9-oxo-9H-thioxanthen-1-yloxy)acetate] with an average polymer chain length of less than 5 monomer units (CAS RN 515136-48-8) 0 % 31.12.2013 ex 3824 90 97 47 Platinum oxide (CAS RN 12035-82-4) fixed on a porous support of aluminium oxide (CAS RN 1344-28-1), containing by weight:  0,1 % or more but not more than 1 % of platinum, and  0,5 % or more but not more than 5 % of ethylaluminium dichloride (CAS RN 563-43-9) 0 % 31.12.2017 ex 3824 90 97 49 Preparation containing:  C,C-azodi(formamide) (CAS RN 123-77-3),  magnesium oxide (CAS RN 1309-48-4) and  zinc bis(p-toluene sulphinate) (CAS RN 24345-02-6) in which the gas formation from C,C-azodi(formamide) occurs at 135 °C 0 % 31.12.2017 ex 3824 90 97 51 Diethylene glycol propylene glycol triethanolamine titanate complexes (CAS RN 68784-48-5) dissolved in diethylene glycol (CAS RN 111-46-6) 0 % 31.12.2017 (3)ex 3824 90 97 87 Paste containing by weight:  75 % or more, but not more than 85 % of copper,  inorganic oxides,  ethyl cellulose, and  a solvent 0 % 31.12.2017 (3)ex 3824 90 97 93 Solution containing by weight 80 % or more of 2,4,6-trimethylbenzaldehyde (CAS RN 487-68-3) in acetone 0 % 31.12.2013 (3)ex 3824 90 97 94 Particles of silicon dioxide on which are covalently bonded organic compounds, for use in the manufacture of high performance liquid chromatography columns (HPLC) and sample preparation cartridges (1) 0 % 31.12.2013 ex 3905 30 00 10 Viscous preparation, essentially consisting of poly(vinyl alcohol) (CAS RN 9002-89-5), an organic solvent and water for use as protective coating of wafers during the manufacturing of semiconductors (1) 0 % 31.12.2017 ex 3905 91 00 20 Water soluble copolymer of ethylene and vinyl alcohol (CAS RN 26221-27-2), containing by weight not more than 13 % of the monomer unit ethylene 0 % 31.12.2017 ex 3906 90 90 27 Copolymer of stearyl methacrylate, isooctyl acrylate and acrylic acid, dissolved in isopropyl palmitate 0 % 31.12.2017 ex 3907 20 20 20 Polytetramethylene ether glycol with a weight average molecular weight (Mw) of 2 700 or more but not more than 3 100 (CAS RN 25190-06-1) 0 % 31.12.2017 (3)ex 3907 20 20 30 Mixture, containing by weight 70 % or more but not more than 80 % of a polymer of glycerol and 1,2-epoxypropane and 20 % or more but not more than 30 % of a copolymer of dibutyl maleate and N-vinyl-2-pyrrolidone 0 % 31.12.2013 (3)ex 3907 20 20 40 Copolymer of tetrahydrofuran and tetrahydro-3-methylfuran with a number average molecular weight (Mn) of 3 500 ( ± 100) 0 % 31.12.2013 (3)ex 3907 40 00 10 Polycarbonate pellets:  containing 7 % or more but not more than 15 % by weight of non-halogen flame retardant, and  with a specific gravity of 1,20 ( ± 0,01) 0 % 31.12.2016 (3)ex 3907 99 90 30 Poly(hydroxyalkanoate), predominantly consisting of poly(3-hydroxybutyrate) 0 % 31.12.2015 (3)ex 3913 90 00 20 (3)ex 3909 50 90 10 UV curable water soluble liquid photopolymer consisting of a mixture by weight of  60 % or more of two-functional acrylated polyurethane oligomers and  30 % ( ± 8 %) of mono-functional and tri-functional (metha) acrylates, and  10 % ( ± 3 %) of hydroxyl functionalised mono-functional (metha) acrylates 0 % 31.12.2014 ex 3919 10 80 47 Polyester, polyurethane or polycarbonate foil:  with pressure sensitive silicone polymer adhesive,  of a total thickness of not more than 0,7 mm,  of a total width of 1 cm or more, but not more than 1 m,  whether or not in rolls of a kind used for the protection of the surface of products of headings 8521 and 8528 0 % 31.12.2017 ex 3919 90 00 32 ex 3919 10 80 53 Polyethylene foil:  with pressure sensitive, non-rubber adhesive adhering solely to clean and smooth surfaces,  of a total thickness of 0,025 mm or more, but not more than 0,7 mm, and  of a total width of 6 cm or more, but not more than 1 m,  whether or not in rolls, of a kind used for the protection of the surface of products of headings 8521 and 8528 0 % 31.12.2017 ex 3919 90 00 34 ex 3920 10 28 93 ex 3920 10 89 50 ex 3919 90 00 36 Printed laminated sheet with a central layer of poly(vinyl chloride), coated on both sides with a layer of poly(vinyl fluoride)  whether or not with a pressure or heat sensitive adhesive layer  whether or not with a release film  with a toxicity (as determined by test method ABD 0031) of not more than 70 ppm hydrogen fluoride, not more than 120 ppm hydrogen chloride, not more than 10 ppm hydrogen cyanide, not more than 10 ppm nitrogen oxides, not more than 300 ppm carbon monoxide and not more than 10 ppm dihydrogen sulphide and sulphur dioxide taken together  with a flammability within 60 seconds of not more than 130 mm (as determined by test method FAR 25 App.F Pt. I Amdt.83)  with a weight (without release film) of 240 g/m2 ( ± 30 g/m2) without adhesive layer, of 340 g/m2 ( ± 40 g/m2) with heat sensitive adhesive layer or of 330 g/m2 ( ± 40 g/m2) with pressure sensitive layer 0 % 31.12.2017 ex 3920 49 10 95 ex 3919 90 00 38 Self-adhesive film composed of:  a top layer predominantly of polyurethane mixed with acrylic polymer emulsions and titanium dioxide,  whether or not containing a second layer of a mixture of vinyl acetate-ethylene copolymer and cross-linkable vinyl acetate polymer emulsions,  not more than 6 % by weight of other additives,  a pressure sensitive adhesive; and  covered on one side with a release liner,  whether or not with a separate self-adhesive over laminate protective film,  of a total thickness of not more than 400 Ã ¼m 0 % 31.12.2017 ex 3919 90 00 40 Film, with a total thickness of 40 Ã ¼m or more, consisting of one or more layers of transparent polyester film:  containing at least one infrared reflective layer with a total normal reflectance according to EN 12898 of 80 % or more  having on one side a layer with a normal emissivity according to EN 12898 of not more than 0,2  coated on the other side with a pressure sensitive adhesive and a release liner 0 % 31.12.2017 ex 3919 90 00 42 Self-adhesive film composed of:  a first layer containing a mixture of thermoplastic polyurethane and anti-blocking agent,  a second layer containing a maleic anhydride copolymer,  a third layer containing a mixture of low density polyethylene, titanium dioxide and additives,  a fourth layer containing a mixture of low density polyethylene, titanium dioxide, additives and colour pigment,  a pressure sensitive adhesive; and  covered on one side with a release liner  whether or not with a separate self-adhesive over laminate protective film  of a total thickness of not more than 400 Ã ¼m 0 % 31.12.2017 ex 3919 90 00 44 Printed laminated sheet  with a core layer of glass fabric, coated on each side with a layer of poly(vinyl chloride),  on one side covered with a layer of poly(vinyl fluoride),  whether or not with a pressure sensitive adhesive layer and a release film on the other side,  with a toxicity (as determined by test method ABD 0031) of not more than 50 ppm hydrogen fluoride, not more than 85 ppm hydrogen chloride, not more than 10 ppm hydrogen cyanide, not more than 10 ppm nitrogen oxides, not more than 300 ppm carbon monoxide and not more than 10 ppm dihydrogen sulphide and sulphur dioxide taken together,  with a flammability within 60 seconds of not more than 110 mm (as determined by test method FAR 25 App.F Pt. I Amdt.83), and  with a weight (without release film) of 490 g/m2 ( ± 45 g/m2) without adhesive layer or of 580 g/m2 ( ± 50 g/m2) with pressure sensitive layer 0 % 31.12.2017 ex 3921 90 60 95 ex 3920 20 80 95 Polypropylene sheet, put up in rolls, with:  flame retardant level of UL 94 V-0 for material thicknesses of 0,25 mm or more and level UL 94 VTM-0 for material thicknesses of 0,05 mm or more but not more than 0,25 mm (as determined by Flammability Standard UL-94)  dielectric breakdown of 13,1 kV or more but not more than 60,0 kV(as determined by ASTM D149)  tensile yield in a machine direction of 30 MPa or more but not more than 33 MPa (as determined by ASTM D882)  tensile yield in a transverse direction of 22 MPa or more but not more than 25 MPa (as determined by ASTM D882)  density range of 0,988 gm/cm3 or more but not more than 1,035 gm/cm3 (as determined by ASTM D792)  moisture absorption of 0,01 % or more but not more than 0,06 % (as determined by ASTM D570) for use in the manufacture of insulators used in the electronics and electrical industries (1) 0 % 31.12.2017 (3)ex 3920 62 19 02 Co-extruded opaque sheet of poly(ethylene terephthalate), of a thickness of 50 Ã ¼m or more but not more than 350 Ã ¼m, consisting especially of a layer containing carbon black 0 % 31.12.2013 (3)ex 3920 62 19 08 Poly(ethylene terephthalate) film, not coated with an adhesive, of a thickness of not more than 25 Ã ¼m, either:  only dyed in the mass, or  dyed in the mass and metallised on one side 0 % 31.12.2013 (3)ex 3920 62 19 12 Film of poly(ethylene terephthalate) only, of a total thickness of not more than 120 Ã ¼m, consisting of one or two layers each containing a colouring and/or UV-absorbing material throughout the mass, uncoated with an adhesive or any other material 0 % 31.12.2013 (3)ex 3920 62 19 18 Laminated film of poly(ethylene terephthalate) only, of a total thickness of not more than 120 Ã ¼m, consisting of one layer which is metallised only and one or two layers each containing a colouring and/or UV-absorbing material throughout the mass, uncoated with an adhesive or any other material 0 % 31.12.2013 (3)ex 3920 62 19 22 Film of poly(ethylene terephthalate), coated or covered on one side or on both sides with a layer of modified polyester, of a total thickness of 7 Ã ¼m or more but not more than 11 Ã ¼m, for the manufacture of video tapes with a magnetic layer of metallic pigments and a width of 8 mm or of 12,7 mm (1) 0 % 31.12.2013 (3)ex 3920 62 19 25 Film of poly(ethylene terephthalate) of a thickness of 186 Ã ¼m or more but not more than 191 Ã ¼m coated on one side with an acrylic layer in a matrix pattern 0 % 31.12.2014 (3)ex 3920 62 19 38 Poly(ethylene terephthalate) film, of a thickness of not more than 12 Ã ¼m, coated on one side with a layer of aluminium oxide of a thickness of not more than 35 nm 0 % 31.12.2013 (3)ex 3920 62 19 48 Sheets or rolls of poly(ethylene terephthalate):  coated on both sides with a layer of epoxy acrylic resin,  of a total thickness of 37 Ã ¼m ( ± 3 Ã ¼m) 0 % 31.12.2015 (3)ex 3920 62 19 52 Film of poly(ethylene terephthalate), poly(ethylene naphthalate) or similar polyester, coated on one side with metal and/or metal oxides, containing by weight less than 0,1 % of aluminium, of a thickness of not more than 300 Ã ¼m and having a surface resistivity of not more than 10 000 ohms (per square) (as determined by the ASTM D 257-99 method) 0 % 31.12.2013 (3)ex 3920 62 19 55 Matt film of poly(ethylene terephthalate), of a specular gloss of 15 measured at an angle of 45 ° and 18 measured at an angle of 60 ° using a gloss meter (as determined by the ISO 2813:2000 method) and a width of 1 600 mm or more 0 % 31.12.2013 (3)ex 3920 62 19 58 Film of white poly(ethylene terephthalate), dyed in the mass, of a thickness of 185 Ã ¼m or more but not more than 253 Ã ¼m, coated on both sides with an antistatic layer 0 % 31.12.2013 (3)ex 3920 62 19 76 Transparent poly(ethylene terephthalate) film:  coated on both sides with layers of organic substances on the basis of acryl of a thickness of 7 nm or more but not more than 80 nm,  with a surface tension of 36 Dyne/cm or more but not more than 39 Dyne/cm,  with a light transmission of more than 93 %,  with a haze value of not more than 1,3 %,  with a total thickness of 10 Ã ¼m or more but not more than 350 Ã ¼m,  with a width of 800 mm or more but not more than 1 600 mm 0 % 31.12.2013 (3)ex 3920 62 19 81 Poly(ethylene terephthalate) film:  of a thickness of not more than 20 Ã ¼m,  coated on at least one side with a gas barrier layer consisting of a polymeric matrix in which silica has been dispersed and of a thickness of not more than 2 Ã ¼m 0 % 31.12.2017 (3)ex 3920 92 00 30 Polyamide film:  of a thickness of not more than 20 Ã ¼m,  coated on at least one side with a gas barrier layer which consists of a polymeric matrix in which silica has been dispersed and of a thickness of not more than 2 Ã ¼m 0 % 31.12.2013 ex 3920 99 28 55 Thermoplastic polyurethane film extruded, with:  not self-adhesive,  an index of yellow lower of more than 1,0 but not more than 2,5 for 10 mm stacked films (as determined by test method ASTM E 313-10),  a light transmission higher to 87 % for 10 mm stacked films (as determined by test method ASTM D 1003-11),  a total thickness of 0,38 mm or more, but not more than 7,6 mm,  a width of 99 cm or more, but not more than 305 cm, of a kind used in the production of laminated safety glass 0 % 31.12.2017 ex 3921 13 10 20 Rolls of open-cell polyurethane foam:  with a thickness of 2,29 mm ( ± 0,25 mm),  surface-treated with a foraminous adhesion promoter, and  laminated to a polyester film and a layer of textile material 0 % 31.12.2017 (3)ex 3921 90 55 20 Pre-impregnated reinforced fibreglass containing cyanate ester resin or bismaleimide (B) triazine (T) resin mixed with epoxide resin, measuring:  469,9 mm ( ± 2 mm) Ã  622,3 mm ( ± 2 mm), or  469,9 mm ( ± 2 mm) Ã  414,2 mm ( ± 2 mm), or  546,1 mm ( ± 2 mm) Ã  622,3 mm ( ± 2 mm for use in the manufacture of printed circuit boards (1) 0 % 31.12.2013 (3)ex 3926 90 97 21 Television pedestal stands with or without bracket for fixation to and stabilisation of television cabinet case/body 0 % 31.12.2016 (3)ex 7020 00 10 10 (3)ex 7326 90 98 40 (3)ex 7616 99 90 77 ex 4104 41 19 10 Buffalo leather, split, chrome tanned synthetic retanned ( crust ), dry 0 % 31.12.2017 ex 7009 10 00 10 Mirror-glass for rear-view mirrors:  equipped with plastic backing plate,  having the ability to reflect variable intensities of ambient light,  whether or not equipped with a heating element, and  whether or not equipped with Blind Spot Module (BSM) display 0 % 31.12.2017 (3)ex 7019 12 00 05 Rovings ranging from 1 980 to 2 033 tex, composed of continuous glass filaments of 9 Ã ¼m ( ± 0,5 Ã ¼m) 0 % 31.12.2017 (3)ex 7019 12 00 25 (3)ex 7607 11 90 30 Laminated aluminium foil with:  99 % or more of aluminium,  a silica and water glass free hydrophilic coating,  a total thickness of not more than 0,120 mm,  a tensile strength of 100 N/mm2 or more (as determined by test method ASTM E8), and  an elongation at break of 1 % or more 0 % 31.12.2013 (3)ex 7607 20 90 20 Lubricating entry sheet of a total thickness of not more than 350 Ã ¼m, comprising of:  a layer of aluminium foil of a thickness of 70 Ã ¼m or more but not more than 150 Ã ¼m,  a water soluble lubricant of a thickness of 20 Ã ¼m or more but not more than 200 Ã ¼m and solid at room temperature 0 % 31.12.2015 ex 7616 99 90 75 Parts in the shape of a rectangular frame:  of painted aluminium,  with a length of 1 011 mm or more but not more than 1 500 mm,  with a width of 622 mm or more but not more than 900 mm,  with a thickness of 0,6 mm ( ± 0,1 mm), of a kind used in the manufacture of TV sets 0 % 31.12.2017 ex 8105 90 00 10 Bars or wires made of cobalt alloy containing, by weight:  35 % ( ± 2 %) cobalt,  25 % ( ± 1 %) nickel,  19 % ( ± 1 %) chromium and  7 % ( ± 2 %) iron conforming to the material specifications AMS 5842, of a kind used in the aerospace industry 0 % 31.12.2017 (3)ex 8301 60 00 10 Keypads, wholly of either silicone or polycarbonate, including printed keys with electrical contacting elements 0 % 31.12.2015 (3)ex 8413 91 00 20 (3)ex 8419 90 85 20 (3)ex 8438 90 00 10 (3)ex 8468 90 00 10 (3)ex 8476 90 00 10 (3)ex 8479 90 80 87 (3)ex 8481 90 00 20 (3)ex 8503 00 99 45 (3)ex 8515 90 00 20 (3)ex 8531 90 85 20 (3)ex 8536 90 85 96 (3)ex 8543 90 00 50 (3)ex 8708 91 99 10 (3)ex 8708 99 97 30 (3)ex 9031 90 85 30 (3)ex 8305 20 00 10 Staples:  of a length of 28 mm,  unbent, packed in a plastic cartridge for use in copiers and printers resulting in a staple of a width of 12 mm ( ± 1 mm) and a depth of 8 mm ( ± 1 mm) (1) 0 % 31.12.2013 ex 8431 20 00 30 Drive axle assembly containing differential, reduction gears, crown wheel, drive shafts, wheel hubs, brakes and mast mounting arms for use in the manufacture of vehicles in heading 8427 (1) 0 % 31.12.2017 ex 8501 10 99 60 DC motor  with a rotor speed of 3 500 rpm or more but not more than 5 000 rpm loaded and not more than 6 500 rpm when not loaded  with a power supply voltage of 100 V or more but not more than 240 V for use in the manufacture of electric fryers (1) 0 % 31.12.2017 ex 8503 00 99 40 Fuel cell membrane, in rolls or sheets, with a width of not more than 150 cm, of a kind used for manufacture of fuel cells in heading 8501 0 % 31.12.2017 (3)ex 8504 40 82 40 Printed circuit board equipped with a bridge rectifier circuit and other active and passive components  with two output connectors  with two input connectors which are available and useable in parallel  able to switch between bright and dimmed operation mode  with an input voltage of 40 V (+ 25 % -15 %) or 42 V (+ 25 % -15 %) in bright operation mode, with an input voltage of 30 V ( ± 4 V) in dimmed operation mode, or  with an input voltage of 230 V (+ 20 % -15 %) in bright operation mode, with an input voltage of 160 V ( ± 15 %) in dimmed operation mode, or  with an input voltage of 120 V (15 % -35 %) in bright operation mode, with an input voltage of 60 V ( ± 20 %) in dimmed operation mode  with an input current reaching 80 % of its nominal value within 20 ms  with an input frequency of 45 Hz or more, but not more than 65 Hz for 42 V and 230 V, and 45-70 Hz for 120 V versions  with an maximum inrush current overshoot of not more than 250 % of the input current  with a period of the inrush current overshoot of not more than 100 ms  with an input current undershoot of not less than 50 % of the input current  with a period of the inrush current undershoot of not more than 20 ms  with a presettable output current  with an output current reaching 90 % of its nominal pre-set value within 50 ms  with an output current reaching zero within 30 ms after removal of the input voltage  with an defined failure status in case of no-load or too-high load (end-of-life function) 0 % 31.12.2017 (3)ex 8504 40 82 50 Rectifier in a housing with  a rated power of not more than 250 W  an input voltage of 90 V or more, but not more than 305 V  a certified input frequency of 47 Hz or more, but not more than 440 Hz  a constant current output of 350 mA or more, but not more than 15 A  an inrush current of not more than 10 A  an operating temperature range of  40 °C or more, but not more than + 85 °C,  suitable for driving of LED-illuminants 0 % 31.12.2017 ex 8505 11 00 35 Permanent magnets of an alloy of either neodymium, iron and boron, or samarium and cobalt coated having undergone inorganic passivation (inorganic coating) using zinc phosphate for the industrial manufacture of products in motor or sensory applications (1) 0 % 31.12.2017 ex 8507 60 00 25 Rectangular modules for incorporation in lithium-ion rechargeable batteries, with:  a width of 352,5 mm ( ± 1 mm) or 367,1 mm ( ± 1 mm)  a depth of 300 mm ( ± 2 mm) or 272,6 mm ( ± 1 mm)  a height of 268,9 mm ( ± 1,4 mm) or 229,5 mm ( ± 1 mm)  a weight of 45,9 kg or 46,3 kg  a rating of 75 Ah and  a nominal voltage of 60 V 0 % 31.12.2017 ex 8507 60 00 35 Lithium-ion rechargeable batteries, with:  a length of 1 475 mm or more, but not more than 1 515 mm,  a width of 1 365 or more, but not more than 1 375 mm,  a height of 260 mm or more, but not more than 270 mm,  a weight of 320 kg or more, but not more than 330 kg,  a nominal capacity of 18,4 Ah or more, but not more than 130 Ah,  put up in packs of 12 or 16 modules 0 % 31.12.2017 (3)ex 8507 60 00 50 Modules for the assembly of batteries of ion lithium electric accumulators with:  a length of 298 mm or more, but not more than 408 mm,  a width of 33,5 mm or more, but not more than 209 mm,  a height of 138 mm or more, but not more than 228 mm,  a weight of 3,6 kg or more, but not more than 17 kg, and  a power of 458 kWh or more, but not more than 2 158 kWh 0 % 31.12.2017 ex 8516 90 00 70 Inner pot  containing side and central openings,  of annealed aluminium,  with a ceramic coating, heat resistant to more than 200 °C for use in the manufacture of an electric fryer (1) 0 % 31.12.2017 ex 8522 90 80 15 Heat sinks and cooling fins of aluminium, for maintaining the operating temperature of transistors and/or integrated circuits in products of heading 8521 0 % 31.12.2017 ex 8525 80 19 45 Camera module with a resolution of 1 280 * 720 P HD, with two microphones, for use in the manufacture of products of heading 8528 (1) 0 % 31.12.2017 (3)ex 8526 91 20 80 Integrated audio module (IAM) with a digital video output for connection to an LCD touch screen monitor, interfaced over the Media Oriented Systems Transport (MOST) network and transported over the MOST High protocol, with:  a printed circuit board (PCB) containing a Global Positioning System (GPS) receiver, a gyroscope, and a Traffic Message Channel (TMC) tuner,  a hard disk drive supporting multiple maps,  a HD radio,  a voice recognition system,  a CD and DVD drive,  Bluetooth, MP3 and USB input connectivity,  a voltage of 10 V or more but not more than 16 V, for the use in the manufacture of vehicles in Chapter 87 (1) 0 % 31.12.2015 (3)ex 8527 29 00 10 ex 8529 90 92 70 Rectangular fastening and covering frame:  of an aluminium alloy containing silicon and magnesium,  with a length of 900 mm or more but not more than 1 500 mm,  with a width of 600 mm or more but not more than 950 mm, of a kind used for the production of TV sets 0 % 31.12.2017 ex 8529 90 92 80 Printed circuit board for backlight:  with LED diodes equipped with prisms,  whether or not with connector(s) fitted at one or both ends, to be incorporated in goods of heading 8528 (1) 0 % 31.12.2013 ex 9405 40 39 40 ex 8536 69 90 51 SCART type connectors, built into a plastic or metal housing, with 21 pins in 2 rows, for use in the manufacture of products falling within headings 8521 and 8528 (1) 0 % 31.12.2017 (3)ex 8540 20 80 91 Photomultiplier 0 % 31.12.2016 ex 8544 42 90 30 PET insulated electric conductor with:  10 or 80 individual wires,  a length of 50 mm or more, but not more than 800 mm,  connector(s) and/or plug(s) fitted at one or both ends, for use in the manufacture of products falling within headings 8521 and 8528 (1) 0 % 31.12.2017 ex 9001 90 00 25 Unmounted optical elements made from moulded infrared transmitting chalcogenide glass, or a combination of infrared transmitting chalcogenide glass and another lens material 0 % 31.12.2017 ex 9002 90 00 40 Mounted lenses made from infrared transmitting chalcogenide glass, or a combination of infrared transmitting chalcogenide glass and another lens material 0 % 31.12.2017 (1) Suspension of duties is subject to Articles 291 to 300 of Commission Regulation (EEC) No 2454/93 (OJ L 253 11.10.1993, p. 1). (2) The specific duty rate is applicable. (3) Suspension relating to a product in the Annex to Regulation (EU) No 1344/2011 for which the CN or TARIC code or the product description is modified by this Regulation. ANNEX II Products referred to in point (2) of Article 1 CN code TARIC (1)ex 2007 99 50 40 (1)ex 2007 99 50 50 (1)ex 2007 99 50 60 ex 2008 60 19 30 ex 2008 60 39 30 (1)ex 2008 99 48 20 (1)ex 2008 99 48 93 (1)ex 2008 99 49 50 (1)ex 2805 30 90 40 (1)ex 2805 30 90 50 (1)ex 2805 30 90 60 (1)ex 2818 10 91 10 ex 2916 19 95 30 ex 2917 39 95 10 (1)ex 2918 99 90 40 ex 2934 99 90 12 ex 3204 11 00 10 (1)ex 3204 11 00 20 (1)ex 3204 17 00 25 ex 3204 17 00 45 ex 3204 17 00 55 (1)ex 3204 17 00 60 (1)ex 3204 17 00 70 ex 3204 19 00 72 (1)ex 3204 19 00 73 (1)ex 3802 90 00 11 (1)ex 3824 90 97 08 (1)ex 3824 90 97 31 (1)ex 3824 90 97 70 (1)ex 3824 90 97 72 (1)ex 3824 90 97 73 (1)ex 3824 90 97 75 (1)ex 3907 20 20 11 (1)ex 3907 20 20 12 (1)ex 3907 40 00 10 (1)ex 3907 99 90 30 (1)ex 3909 50 90 10 ex 3911 90 99 75 (1)ex 3920 62 19 01 (1)ex 3920 62 19 03 (1)ex 3920 62 19 07 (1)ex 3920 62 19 09 (1)ex 3920 62 19 11 (1)ex 3920 62 19 13 (1)ex 3920 62 19 17 (1)ex 3920 62 19 19 (1)ex 3920 62 19 21 (1)ex 3920 62 19 23 (1)ex 3920 62 19 24 (1)ex 3920 62 19 26 (1)ex 3920 62 19 37 (1)ex 3920 62 19 39 (1)ex 3920 62 19 47 (1)ex 3920 62 19 49 (1)ex 3920 62 19 51 (1)ex 3920 62 19 53 (1)ex 3920 62 19 54 (1)ex 3920 62 19 56 (1)ex 3920 62 19 57 (1)ex 3920 62 19 59 (1)ex 3920 62 19 75 (1)ex 3920 62 19 77 (1)ex 3920 62 19 81 (1)ex 3920 92 00 30 (1)ex 3921 90 55 20 (1)ex 7019 12 00 05 (1)ex 7019 12 00 25 (1)ex 7326 90 98 40 (1)ex 7607 11 90 30 (1)ex 7607 20 90 20 ex 8108 20 00 20 ex 8108 90 50 40 ex 8108 90 50 80 (1)ex 8305 20 00 10 (1)ex 8504 40 82 40 (1)ex 8504 40 82 50 (1)ex 8507 60 00 50 (1)ex 8526 91 20 80 (1)ex 8528 59 80 10 (1)ex 8536 90 85 96 (1)ex 8538 90 99 94 (1)ex 8540 20 80 91 (1)ex 8543 90 00 50 ex 8708 80 99 10 ex 9405 40 39 30 (1) Suspension relating to a product in the Annex to Regulation (EU) No 1344/2011 for which the CN or TARIC code or the product description is modified by this Regulation.